Citation Nr: 0602502	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-19 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran had active military service from September 1942 
to March 1943 and from June 1944 to May 1946.  The appellant 
is the surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Colombia, South Carolina, which denied the appellant's claim 
for service connection for the cause of the veteran's death.  
In December 2003 and in February 2005, the Board remanded the 
case to the RO for further development.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran died in January 2002; the immediate cause of 
death was lung cancer; with no underlying cause (disease or 
injury that initiated events resulting in death) leading to 
the immediate cause of death; post traumatic stress disorder 
was a significant condition contributing to the death but not 
resulting in the underlying cause. 

3.  Lung cancer was not manifested during service or within 
one year of separation from service, and is not shown to be 
causally related to service, or proximately due to or the 
result of a service-connected disease or injury.

4.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, evaluated 
as 70 percent disabling.

5.  A disability of service origin was not involved in the 
veteran's death.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by service, 
may not be so presumed, and is not proximately due to or the 
result of a service-connected disease or disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans' Claims Assistance Act

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in January 2003 and January 2004, and in the 
statement of the case and supplemental statements of the 
case, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in her possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

II.  Analysis of Claim

The appellant asserts, in essence, that the veteran's death 
from lung cancer is related to service because he developed 
the disease as a consequence of in-service exposure to 
asbestos.  She also claims service connection for the cause 
of the veteran's death on the basis that the cause of the 
veteran's death was related to his service-connected PTSD.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death." 38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2004).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection for 
malignant tumors may be established based on a legal 
"presumption" by showing that any of these conditions were 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307 and 3.309.

The Board has reviewed all the evidence of record including 
service medical records and private and VA medical records 
since service, statements of the appellant, and all other 
materials contained in the claims file including the 
transcript of a July 1991 hearing in which the veteran 
testified regarding claims on appeal at that time.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The evidence 
submitted by the appellant or on her behalf is extensive and 
will not be discussed in total detail.  The Board will 
summarize the relevant evidence where appropriate and 
material to the core issues here.

The official certificate of death shows that the veteran died 
in January 2002.  The certificate records that the immediate 
cause of death was determined to be a lung cancer; with no 
conditions listed as an underlying cause (disease or injury 
that initiated events resulting in death) or as leading to 
the immediate cause of death, lung cancer.  Post traumatic 
stress disorder was listed as a significant condition 
contributing to the death but not resulting in the underlying 
cause.  An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, which was 
evaluated as 70 percent disabling.  Also, in an April 1999 
rating decision, the RO had granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities-in essence due to his PTSD as 
that is the only service-connected disability-effective 
August 10, 1998.

Although an autopsy was not performed at the time of the 
veteran's death, in May 2005 two VA examiners specializing in 
psychiatry and hematology/oncology, respectively, reviewed 
the veteran's medical history.  On that basis, the two 
examiners provided the following two opinions with respect to 
the cause of death, and as to whether the cause of the 
veteran's death was related to service connected disability.

In the opinion provided by the hematology-oncology physician, 
he noted the following findings.  The veteran died in 2002 
from metastatic non-small cell lung cancer, he had a 
documented history of cigarette smoking.  Although the 
veteran was in the Navy during World War II, there is no 
documentation in the chart of any exposure to asbestos or 
radiation.  On this basis, the examiner opined that it was 
most likely that the fatal lung cancer was caused by 
cigarette smoking.  The examiner stated that while asbestos 
exposure greatly increases the risk of lung cancer in 
smokers, there was no documentation of exposure to asbestos, 
and a Navy document in the chart specifically refuted the 
claim that the veteran was exposed.  The examiner opined that 
there was no evidence indicating that the diagnosis of PTSD 
was the cause of death.  The examiner concluded with an 
opinion that the cause of death was metastatic lung cancer, 
and there was no evidence to suggest that the PTSD worsened 
the outcome with metastatic lung cancer, as metastatic non-
small cell lung cancer is uniformly fatal, with a short (less 
than one year) survival rate even with treatments such as 
radiation and/or chemotherapy.

In the May 2005 opinion provided by the VA psychiatrist, he 
noted that at the time of the veteran's death, the veteran 
was service-connected for PTSD; and due to that, he was rated 
at a 100 percent level, and was unemployable.  The examiner 
reviewed and discussed past medical records relative to 
psychiatric symptomatology.  The examiner concluded that the 
records were consistent with the veteran suffering from 
chronic, long-standing PTSD.  The examiner opined that while 
it is possible that the veteran's PTSD could have been 
exacerbated even further by the stress of terminal cancer and 
bone pain from metastases, there is no conclusive evidence in 
the records that the veteran's PTSD contributed to his 
demise.  The examiner opined further, that while it is 
plausible that PTSD might render the veteran materially less 
capable of resisting the effects of fatal lung cancer, there 
is no evidence to support that this is the case with the 
veteran.

In addressing the question of whether the lung cancer is 
related to service in any way, a review of existing service 
medical records reveals no evidence of any condition 
associated with lung cancer including any other cancer or 
pulmonary condition.  Nor is there any evidence of lung or 
other cancer within one year after service, or until many 
years after discharge.  There is also no service medical or 
other record containing evidence suggesting that the veteran 
was exposed to asbestos.

The first clinical evidence of any cancer was in the late 
1980s.  Private treatment notes in 1988 include a notation of 
history of skin cancers.  

The first evidence of lung cancer is contained in clinical 
records in the late 1990s.  A November 1997 VA operative 
report contains a diagnosis of large cell carcinoma on the 
left lower lobe.  The final pathology diagnosis was (1) lymph 
node, posterior hilar: metastatic adenocarcinoma; and (2) 
lung, left lower lobe: adenocarcinoma. 

In a November 1998 statement, T. Rhett Spencer, M.D., noted 
the following.  The veteran had been found to have non-small 
cell carcinoma of the lung and had undergone a resection 
followed by postoperative radiation therapy.  The veteran 
then developed increasing pain in his low back, and bone scan 
and plain films revealed metastatic disease, involving his 
iliac crest bilaterally; and it appears to be positive in the 
lower lumbar spine and sacral spine.

In a December 1998 statement, Michael N. Brown, M.D., noted 
that a history of lung cancer was initially treated with 
surgery and radiation, and there was a recent discovery of 
metastasis to the veteran's pelvic bone.  Dr. Brown noted 
that the condition was terminal at this point.

The claims file does not contain any evidence showing that 
the veteran was exposed to asbestos in service.  With respect 
to this and the appellant's assertion that the veteran was 
exposed to asbestos during service, even if the Board would 
concede the veteran may have been exposed to asbestos in 
service, mere exposure to a potentially harmful agent is 
insufficient to be eligible for VA disability benefits in 
this case.  

The question in a claim such as this is whether disabling 
harm resulted from the claimed exposure to asbestos, and 
further in this case, whether any ensuing disability played a 
role in the veteran's death consistent with the criteria 
discussed above.  See 38 C.F.R. § 3.312.  The medical 
evidence must first show not only a diagnosed disability, but 
also a nexus, that is, a causal connection, between this 
disability and any exposure to asbestos in service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Such 
disability must then be shown to be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).

In this regard, in a letter dated in July 2002, Michael 
Brown, M.D., stated that he had treated the veteran for the 
previous 14 years.  He stated that the veteran's death was 
due to severe symptoms of PTSD, and lung cancer.  He also 
noted that the veteran had a long history of chronic lung 
disease which was felt to be related to asbestos exposure 
during service.

The claims file contains evidence showing that the veteran 
had a history of chronic allergic rhinitis and asthma.  
However, there is no competent medical evidence showing a 
diagnosis of asbestosis.  While Dr. Brown's indicated in his 
opinion that the veteran had had a chronic lung disease that 
was related to asbestos exposure during service, it appears 
that Dr. Brown may have relied on a history supplied by the 
veteran or appellant in making his statement indicating the 
veteran was exposed to asbestos in service.  

The claims file does not contain any evidence to suggest that 
the veteran was exposed to asbestos in service.  Where a 
history is unsupported, or in conflict with other medical 
evidence, the Board is not bound to accept medical opinions.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  The Board is not bound to accept that history as 
it implies an opinion with respect to whether the veteran had 
exposure to asbestos in service, which is not shown otherwise 
in the record.  

In addressing the question of whether the veteran's service-
connected PTSD was a contributory cause of death, the Board 
has considered whether the disability either contributed 
substantially and materially to the veteran's death; combined 
to cause death; aided or lent assistance to the production of 
death; or resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
other disease or injury causing death, as opposed to merely 
sharing in the production of death.  38 C.F.R. § 3.312.  

Although the certificate of death listed PTSD as a 
significant condition contributing to the death but not 
resulting in the underlying cause, the preponderance of the 
evidence is against a finding that PTSD was a contributory 
cause of death.  Both VA examiners providing opinions on this 
question in May 2005 opined against a finding that PTSD was a 
contributory cause of death.  The VA hematology-oncology 
physician opined that cigarette smoking was the most likely 
cause of the fatal lung cancer.  He opined that there was no 
evidence indicating that PTSD was the cause of death, and 
that there was no evidence to suggest that the PTSD worsened 
the outcome with metastatic lung cancer, noting that the 
outcome with that cancer is uniformly fatal, with a short 
survival rate even with appropriate treatments.

The psychiatric examiner similarly opined that there was no 
evidence to support that in the veteran's case, his PTSD 
rendered the veteran materially less capable of resisting the 
effects of fatal lung cancer. 

Thus, although Dr. Brown stated that the veteran's death was 
due to severe symptoms of PTSD, and lung cancer, the 
preponderance of the evidence is against a finding that the 
PTSD was of such severity as to have a material influence in 
accelerating death.  Id.

In summary, after service, the first indication of any 
potentially relevant pathology in the lungs is many years 
after service ended.  Post-service medical records showing no 
indication until many years after service are probative 
evidence against a nexus with service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  
 
By a preponderance, the evidence is against the appellant's 
claim that the veteran's service-connected PTSD caused the 
veteran's death.  As reflected in the two May 2005 VA 
opinions and treatment records in the years leading up to the 
veteran's death, the record preponderantly shows that the 
veteran died due to lung cancer.  As reflected in the death 
certificate, the immediate cause of death was lung cancer.  
No other condition was listed as an underlying cause (disease 
or injury that initiated events resulting in death) or 
leading to the immediate cause of death, lung cancer.  

Post traumatic stress disorder was listed as a significant 
condition contributing to the death but not resulting in the 
underlying cause.  However, two separate opinions by 
physicians specializing in hematology/oncology and psychiatry 
both provided opinions that in the veteran's case, there was 
no evidence to suggest that the PTSD rendered the veteran 
materially less capable of resisting the effects of fatal 
lung cancer, or worsened the outcome with metastatic lung 
cancer, which was noted to be uniformly fatal, with short 
survival rate even with radiation and/or chemotherapy 
treatment. 

The preponderance of the evidence is against a claim that the 
service-connected PTSD, "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  There is no medical evidence that any residuals 
of that disability significantly weakened the veteran or 
otherwise made any contribution substantially or materially 
to the veteran's death. 

Further, the preponderance of the evidence is against a claim 
that due to exposure to asbestos in service, that the veteran 
developed a disability which was either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312(a).

The appellant does not possess the requisite medical training 
or knowledge to render probative medical opinions. Therefore, 
to the extent her arguments contain opinions as to the 
etiology of the condition that caused the veteran's death, or 
the medical effect of his service-connected disorder on the 
condition that caused his death, this is simply not competent 
or persuasive evidence.   See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that any of the condition that caused the veteran's death was 
incurred in service.  There is also no competent evidence 
indicating that any service-connected disorder caused or 
aggravated any medical condition that caused his death, nor 
caused or contributed substantially or materially to cause 
the veteran's death.  

As such, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim, and there is no benefit of the doubt that could be 
resolved in the appellant's favor.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.
  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


